DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Church et al. (5,399,064).
 Church discloses a centrifugal compressor, comprising: an impeller 96 (Fig. 2); a main flow passage 124 in which the impeller is arranged, the main flow passage extending in a rotation axis direction of the impeller; an auxiliary flow passage 126 formed on a radially outer side of the impeller with respect to the main flow passage; an upstream communication passage (shown at 112; Fig. 2) configured to allow the auxiliary flow passage and the main flow passage to communicate to each other; a downstream communication passage 128 configured to allow the auxiliary flow passage and the main flow passage to communicate to each other on a side closer to the impeller with respect to the upstream communication passage; and a partition portion configured to partition the auxiliary passage into a plurality of flow passages separated apart from each other in a circumferential direction (between supports 146; Fig. 4) while maintaining a gap larger than a flow passage width of the downstream communication passage in the auxiliary flow passage (see annotated Fig. 5 below).

[AltContent: rect][AltContent: arrow][AltContent: textbox (Gap)]
    PNG
    media_image1.png
    854
    828
    media_image1.png
    Greyscale



Annotation of Fig. 5.

Regarding claim 2, at least part of the gap is located on the downstream communication passage side with respect to a center of the auxiliary flow passage in the rotation axis direction (Fig. 2).
Regarding claims 3 and 4, a length of the gap in the rotation axis direction is more than or equal to 40% of a length of the auxiliary flow passage in the rotation axis direction (judging from Fig. 2).
Regarding claims 5-8, wherein the partition portion includes: a first partition portion provided on the downstream communication passage side; and a second partition portion 

[AltContent: arrow][AltContent: textbox (Second partition portion)][AltContent: textbox (First partition portion)][AltContent: arrow]	
    PNG
    media_image2.png
    853
    910
    media_image2.png
    Greyscale


		Annotation of Fig. 4.

Regarding claims 9-12, the downstream communication passage is opened between a plurality of the first partition portions separated apart from each other in the circumferential direction (Figs. 4 and 5).




Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Moss et al. (9,581,173), Scheinert et al. (5,863,178) and Mitsubori et al. (5,246,335) are cited to show different compressors with recirculation passages.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745